Warner, Judge,
concurring.
The demurrer to the indictment was properly overruled. The offense was stated in the terms and language of the Code, and so plainly, that the nature of the offense charged might have been easily understood by the jury. The 4428th *335section of the Code declares, that “If any person, by himself or agent, shall be guilty of employing the servant of another, during the term for which he, she or they may be employed, knowing that such servant was so employed, and that his term of service was not expired, or if any person or persons, shall entice, persuade or decoy, or attempt to entice, persuade or decoy, any servant to leave his employer, either by offering higher wages, or in any other way whatever, during the term of service, knowing that said servant was so employed, he shall be deemed guilty of a misdemeanor, and, on conviction thereof, be punished,” etc. This section of the Code contemplates two classes of offenses. First, the employing the servant of another, during the term for which he, she or they may be employed, knowing that such servant was so employed, and that his term of service was not expired. Second, enticing, persuading, decoying, or attempting to entice, persuade or decoy, any servant to leave his employer, knowing said servant was so employed. There are three classes of servants recognized by the common law: First, menial servants; second, apprentices; third, laborers. The general definition of servants, as mentioned in the Code, is sufficiently comprehensive to embrace all three classes of servants, as defined by the common law. When one man has employed a servant to work for him for a definite period of time, and another man, knowing of such employment, employs that same servant for and during any period of the time for which the first employed him, he is guilty of the offense of employing the servant of another, within the true intent and meaning of the law. The object and intention of the law, was to make it a punishable offense for one man to interfere with the contraéis of another, or the employment of servants, having' knowledge of such employment. If A has employed a servant by contract, to work for him a specified period of time, and B, with knovjledge of such contract of employment by A, afterwards employs that servant, for any period of the time embraced within A’s contract of employment, the of*336fense is complete, under the law, whether the servant has actually entered into the service of his employer or not. The law was intended to prohibit any interference with contracts for the employment of servants, knowing that they were employed. If the servant has entered into the service of his employer, and another attempts then to employ him, or does employ him, such person is liable to be indicted for enticing, persuading or decoying such servant from the service of his employer, knowing such servant to be employed. Interfering with contracts for the employment of servants, knowing them to be employed, is one thing. Inducing servants to leave their employers after they have entered upon their term of service, knowing them to be employed, is another thing; and either is an indictable offense under the law. I concur in the judgment of reversal in this case, on the ground that the Court below erred in its charge to the jury, in relation to the contract made with the defendant and Mitchell Daniel, prior to the contract made with West. That contract should have been left to the consideration of the jury, for the purpose of showing a want of any criminal intent on the part of the defendant to violate the law. The charge of the Court excluded from the consideration of the jury, the criminal intent of the defendant. In view of that prior contract, they might or might not have considered it sufficient to rebut the presumption of any criminal intention on the part of the defendant, to violate the public law of the State, and they should have been left free to consider the evidence in relation to that point in the case.